Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 1 of 29

 

IN THE UNITED STATES DISTRICT COURT | imo
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI | AUG ~5 2079
NORTHERN DIVISION f : | |

 

IN THE MATTER OF THE SEARCH OF

 

 

\
P H FOOD, INC. CaseNo. 219m, QiIY LRA
4013 HIGHWAY 80, J
MORTON, MS 39117 Filed Under Seal
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR AN ADMINISTRATIVE SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND
1. I make this affidavit in support of an application for an administrative search
warrant to search the following premises and seize the items listed in Attachment B:

a. The business is located at 4013 Highway 80, Morton, Mississippi 39117,
and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage; more particularly described in Attachment A.

2. This affidavit is submitted in support of an application, pursuant to Title 8,
United States Code, Section 1357, for a warrant to search the premises of P H Food, Inc. (4013
Highway 80, Morton, Mississippi 39117) for undocumented illegal aliens.

3. I am a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the
Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
investigation and elements of federal crimes at the Federal Law Enforcement Training Center at
Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice

from the University of Southern Mississippi. I am also a graduate of the United States Border
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 2 of 29

Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4, My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 8 of the United States Code.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other Homeland Security Investigations (HSI) agents, law
enforcement officers and government officials jointly participating in this investigation. Because
this affidavit is being submitted for the limited purpose of establishing probable cause for the
issuance of a search warrant, it does not contain every fact known to me or other agents of HSI.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that undocumented illegal aliens are present at P H Food, Inc.
There is also probable cause to search the premises described in Attachment A for evidence of
these crimes and contraband or fruits of these crimes, as described in Attachment B.

ADMINISTRATIVE PROBABLE CAUSE
7. P H Food, Inc. is a chicken processing plant located at 4013 Highway 80, Morton,

Mississippi, 39117. According to the Mississippi Secretary of State’s website, P H Food, Inc. is a

2
Case 3:19-mj-00214-LRA Document3 Filed 08/05/19 Page 3 of 29

corporation in good standing that was incorporated on June 27, 2011 and is owned Victor
LIANG (identified by HSI as Huo You LIANG). LIANG is also the owner of A & B, Inc., 1842
Highway 43 North, Pelahatchie, MS 39145, which is the subject of another affidavit.

8. HSI Jackson, Mississippi, is investigating P H Food, Inc. for illegally employing
subjects without work authorization in the United States. HSI Jackson has recently received
information from Confidential Informant SA-110-JA, has provided reliable, credible and truthful
information in the past, suggesting P H Food, Inc. (a chicken processing company), is knowingly
hiring and employing illegal aliens and/or subjects without employment authorization from the
Department of Homeland Security (DHS). Initial queries within ICE databases revealed
historical encounters and administrative arrests, of subjects illegally present in the United States
that claimed to be employed by P H Food, Inc. in Morton, Mississippi.

HISTORICAL ICE ENCOUNTERS/ARRESTS

9. On February 27, 2019 ICE officers received information from Confidential
Informant SA-110-JA related to Diego PEREZ-Velazquez and Osiel AVILA-Parra; both illegal
aliens from Mexico. SA-110-JA stated that Diego PEREZ-Velazquez and Osiel AVILA-Parra
were currently employed by P H Food, Inc. in Morton, MS.

10. According to the information, PEREZ-Velazquez was an illegal alien from
Mexico who was previously removed from the United States, and who assumed the identity of a
United States Citizen (USC) (Adrian Jonathan Anguiano) for the purpose of obtaining
employment at P H Food, Inc. and to obtain a MS Driver’s License. On February 28, 2019, ICE
officers conducted several records check in different immigration, criminal and United States
Department of State databases. ICE officers retrieved the photograph of the MS Driver’s license

issued to Adrian Jonathan Anguiano. ICE officers then conducted a search of aliens that have

3
Case 3:19-mj-00214-LRA Document3 Filed 08/05/19 Page 4 of 29

been arrested by the Jackson, MS office which resulted in the positive identification of Diego
VELASQUEZ-Perez, A200 XXX XXX, a citizen and national of Mexico. VELAZQUEZ-Perez
was arrested by the ICE/ERO, in Jackson, MS on December 8, 2010 and was granted a voluntary
return to Mexico under safeguards. VELAZQUEZ-Perez was removed to Mexico on December
16, 2010. The photo on the MS Driver’s License issued to Adrian Jonathan Anguiano resembled
the photos of Diego VELASQUEZ-Perez found in ICE databases.

11. The information of Adrian Jonathan Anguiano was also submitted to Law
Enforcement databases and a United States Department of State database. ICE officers
discovered that an individual with the exact biographical information (full name, date of birth
(DOB), social security number (SSN)) was issued a United States Passport Card on July 1, 2010
and a photo from the application was obtained. ICE officers also discovered that Adrian Jonathan
Anguiano was arrested on October 13, 2012 and February 26, 2013 by the ICE office of
investigations in El Paso, TX. At the time of these arrests, ICE agents determined that Adrian
Jonathan Anguiano was a United States Citizen; subject photos from these encounters were also
found in ICE databases. The photos of Adrian Jonathan Anguiano did not match the photo
depicted on the MS driver’s license.

12. On February 28, 2019 at approximately 1100 hrs. ICE officers set up surveillance
at P H Food, Inc., located at 4013 Highway 80, Morton, MS 39117. At approximately 12:40 pm.,
ICE officers witnessed a green Chevy truck, MS Tag SB2 1987, believed to be owned by
VELASQUEZ-Perez, returning to the chicken processing plant. ICE officers initiated a vehicle
stop in front of said plant and approached the driver. The driver provided a MS driver’s license
to ICE officers and stated that he did not have insurance and or the registration of the vehicle

because he wasn’t the owner of the truck. The driver stated that the truck owner was inside the

4
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 5 of 29

plant and agreed to call him on the phone, ask him to come out, and provide the documents to
ICE officers. A couple of minutes later a Hispanic male walked outside the plant and towards the
vehicle stop. ICE officers positively identified him to be the subject of the field operation after
he resembled the photo of VELAZQUEZ-Perez found in ICE databases. VELAZQUEZ-Perez
provided the MS driver license as means of identification and was detained by the officers. After
confronted with the ICE records and the photos of Adrian Jonathan Anguiano from El Paso, TX,
VELAZQUEZ-Perez then stated that his real name was Diego VELAZQUEZ-Perez, born in
Chiapas, Mexico and illegally present in the United States. VELAZQUEZ-Perez was arrested
and transported to the Pearl, MS ERO for further administrative proceedings.

13. On April 8, 2019, ICE officers encountered Osiel AVILA-Parra (A206 XXX
XXX) while leaving his place of employment, P H Food, Inc., located at 4013 Highway 80,
Morton, MS 39117. ICE officers had determined that AVILA-Parra was an alien illegally present
in the United States who was previously removed to Mexico in 2013. ICE officers set up
surveillance at P H Food, Inc. and AVILA-Parra was seen entering his vehicle, a Dodge Charger,
License Plate SBA1721, and departed P H Food, Inc. at the end of his shift (approximately 1630
hrs.). ICE officers conducted a vehicle stop and AVILA-Parra freely admitted being a
citizen/national of Mexico not in possession of proper immigration documents that would allow
him to enter, pass through, or remain within the United States legally. AVILA-Parra was arrested
and transported to the Jackson, MS ERO office for further processing. During the inventory of
AVILA-Parra’s property at the ICE office, ICE officers found a check stub with AVILA-Parra’s
name from P H Food, Inc. AVILA-Parra stated that said check stub was for his last payroll check
and that he was paid twice a month. The check stub was for the period starting on March 19,

2019 until March 29, 2019 and shows AVILA-Parra’s full name, employee number L05532,
5
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 6 of 29

check date of April 5, 2019 and check number 002014052. The remittent is listed as P H Food,
Inc — PMI Resource (payroll company), 242 Lynbrook Blvd., Shreveport, LA 71106.

14. On May 16, 2019, ICE/ERO in Jackson, MS encountered Daniel MORALES-
Cabrera at the Scott County Jail located in Forest, MS. MORALES-Cabrera was arrested on or
about May 4, 2019 by the Forest Police Department for Driving Under the Influence (DUI),
Careless Driving, No Driver’s License, and no Insurance. ICE Officers questioned MORALES-
Cabrera as to his identity and he admitted to being a citizen/national of Mexico. ICE officers
also questioned MORALES-Cabrera as to his immigration status and he claimed to have entered
the United States without inspection by an Immigration Officer about 18 years ago. MORALES-
Cabrera was placed under arrest and transported to the ICE/ERO Jackson, MS office for further
administrative processing.

15. During processing MORALES-Cabrera stated that he works for P H Food, Inc. in
Morton, MS under the name of Samuel Rivera. MORALES-Cabrera indicated that he has
worked at the chicken plant for five years using a false Californian Identification Card that he
bought for $150.00 USD. MORALES-Cabrera also stated that he is paid $10.00 USD per hour
and works from 6:00 am to 4:30 pm.

16. On May 16, 2019, your affiant reviewed a Mississippi Department of
Employment Security (MDES), Employer’s Quarterly Wage Report, 1* quarter of 2019, for J &
J Enterprises, LLC (MDES number 84-38639-0-00). On the report, your affiant found the name
of Samuel J Rivera (assumed identity of Daniel MORALES-Cabrera). The report shows that for
the 1“ quarter of 2019, Samuel J Rivera with the corresponding social security number 138-XX-
XXXX, was paid a total wage of $7,414.73 by J & J Enterprises, LLC (as reported to MDES by J

& J Enterprises, LLC) in the 1“ quarter.
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 7 of 29

17. Your affiant submitted the information of Samuel Rivera and social security
number found on the wages report to law enforcement databases. While doing so, your affiant
identified a United States citizen born in Puerto Rico and currently living in North Augusta,
South Carolina as a possible victim of identity theft.

DOCUMENTATION AND INTERVIEW WITH CONFIDENTIAL INFORMANT

18. On April 24, 2019, HSI Special Agent (SA) Todd Williams and DO Francisco
Ayala along with HSI Jackson Resident Agent in Charge (RAC) Chris Heck documented
Confidential Informant (CI) SA-110-JA at the HSI Jackson, Mississippi office. Following the
documentation of SA-110-JA, SA Williams, DO Francisco Ayala, and RAC Heck conducted an
interview of SA-110-JA. During the interview SA-110-JA provided information related to P H
Food, Inc. in Morton, Mississippi. SA-110-JA has historically provided credible and reliable
information that has led to the arrest of numerous illegal aliens working at P H Food, Inc.

19. SA-110-JA stated that P H Food, Inc. in Morton, Mississippi, employees
approximately 240 total individuals on two shifts (6:00 am to 2:00 pm and 2:00 pm to 10:00 pm.)
According to SA-110-JA approximately 224 of the P H Food, Inc. employees are suspected to be
illegal aliens. SA-110-JA provided the names Victor LIANG, Alvaro CARRILLO, and Heather
CARRILLO. According to SA-110-JA, LIANG is the owner of P H Food, Inc., Alvaro
CARRILLO is the dayshift supervisor, and Heather CARRILLO is the secretary. SA-110-JA
stated that LIANG lives in California but visits P H Food, Inc. on occasions. SA-110-JA stated
Heather CARRILLO works the dayshift and is the primary individual responsible for hiring
employees. According to SA-110-JA, CARRILLO receives the employment applications and
identification documents from the applicants, and SA-110-JA believes the information is retained

electronically on CARRILLO’s computer in her office. According to SA-110-JA, illegal aliens
7
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 8 of 29

utilize their real names and fraudulent social security numbers to work at P H Food, Inc. SA-110-
JA stated P H Food pays employees via check and withholds taxes. SA-110-JA also stated that
Victor LIANG owns numerous additional chicken processing plants, to include a location in
Pelahatchie, MS (A& B Inc. 1842 Highway 43 North, Pelahatchie, MS 39145). SA-110-JA
stated LIANG employs approximately 80 illegal aliens at the chicken processing plant in
Pelahatchie (A& B, Inc., and the plant only operates a dayshift.)

20. On April 29, 2019, HSI SA Todd Williams and ERO DO Francisco Ayala
conducted an interview of Confidential Informant SA-110-JA at the HSI Jackson, MS office.
During the interview, SA-110-JA was provided with numerous photographs of potential suspects
associated with P H Food, Inc. and SA-110-JA identified the following to SA Williams and DO
Ayala;

a. SA Williams and DO Ayala provided SA-110-JA with a photograph of Alvaro
GONZALEZ-Carrillo (A#209 XXX XXX.) SA-110-JA identified the subject
as Alvaro GONZALEZ, and stated he was the dayshift supervisor at P H
Food, Inc.

b. SA Williams and DO Ayala provided SA-110-JA with a photograph of
Heather CARRILLO. SA-110-JA identified the subject as Heather
CARRILLO, and stated she was the secretary at P H Food, Inc.

c. SA Williams and DO Ayala provided SA-110-JA with a photograph of Huo
You LIANG (A#070 XXX XXX.) SA-110-JA identified the subject as Victor
LIANG, and stated he was the owner of P H Food, Inc. and another chicken

processing plant in Pelahatchie, MS.
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 9 of 29

d. SA Williams and DO Ayala provided SA-110-JA with a photograph of
YanJun LIANG (A#096 XXX XXX.) SA-110-JA identified the subject as
“Yun”, and stated he currently works in the administrative office at P H Food,
Inc. The MS Secretary of State (SOS) records list YanJun LIANG as the
Registered Agent, Director, President, and Treasurer for P H Food, Inc.
e. SA Williams and DO Ayala provided SA-110-JA with a photograph of
Weidong ZHOU (A#047 XXX XXX). SA-110-JA was unable to identify the
subject my name, but stated the subject worked at a chicken processing plant
in North Carolina.
f. SA Williams and DO Ayala provided SA-110-JA with a photograph of
Salvador DELGADO. SA-110-JA identified the subject as Salvador
DELGADO, and stated he was a manager at the chicken processing plant in
Pelahatchie, MS.
g. SA Williams and DO Ayala provided SA-110-JA with a photograph of
NianWang LIANG (A#097 XXX XXX.) SA-110-JA identified the subject as
“Papa”, and stated he was historically a re-stacking supervisor at P H Food,
Inc. approximately six years ago.
ALTERNATIVES TO DETENTION
21. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain

in their community contributing to their families, community organizations, and, if necessary,

9
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 10 of 29

wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of
age or older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The ISAP
III contract allows ATD officers the ability to determine the frequency of home and office visits,
types of technology, telephonic, GPS or SmartLink, court and alert management. Case
management levels and technology assignment can be reviewed and adjusted by the ATD officer
at any time depending upon change in circumstances and compliance.

22. The ATD Program utilizes three (3) different forms of technology that help
monitor participants while enrolled in the program. The forms of technology include:

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites a GPS unit give more accurate data regarding the

participant’s location.

10
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 11 of 29

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

23. Enrollment in the ATD program does not grant any immigration benefits
including employment authorization.

ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY P H FOOD, INC.

24. Queries of the subjects currently enrolled in the ICE/ERO Jackson ATD program,
revealed 13 illegal aliens that in 2018 were working at P H Food, Inc. processing plants located
at 4013 Highway 80, Morton, MS 39117 and as of July 29, 2019, 18 currently working (1 of
which reported working for P H Food, Inc. to HSI Agents) at P H Food, Inc. processing plant in
Morton, Mississippi.

25. Below are examples of subjects currently enrolled in the ICE/ERO Jackson ATD
program who have reported working for P H Food, Inc. and the analysis of historical GPS
coordinates for the subjects and their history:

a. On May 20, 2017 Julisa Maurenis LOPEZ-Chilel, a Guatemalan national,
was encountered by United States Border Patrol (USBP) agents in the El
Centro, California Border Patrol Sector. At the time of the encounter,
USBP agents determined LOPEZ-Chilel had unlawfully entered the
United Stated from Mexico, at a place other than as designated by the
Secretary of Homeland Security and did not possess legal documents to
work or reside in the United States. LOPEZ-Chilel was arrested by USBP

and transported to the El Centro Border Patrol Station for further

1]
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 12 of 29

administrative processing. LOPEZ-Chilel was processed for an Expedited
Removal and turned over to ICE for custody determination. At that time,
LOPEZ-Chilel provided ICE with an address of 78 Ott Dr., Morton, MS
39117, and was enrolled in the ICE/ERO/ATD program with GPS

monitoring pending removal from the United States

On July 26, 2019 LOPEZ-Chilel reported telephonically to Deportation
Officer Francisco J Ayala that she is currently employed with P H Food,
Inc. located at 4013 Highway 80, Morton, MS 39117 and her current shift
starts at 6:00 am until 1:00 pm. Queries of the historical GPS coordinates
associated with LOPEZ-Chilel’s electronic monitoring ankle bracelet
(until February 11, 2019 when was de-escalated to SmartLink) revealed
numerous daily captured coordinates located within the P H Food, Inc.
processing plant located in Morton, MS. Historical GPS coordinates also
revealed LOPEZ-Chilel travels from her previous address (68 Thomas Dr.,
Morton, MS 39117) to the P H Food, Inc. processing plant multiple times

a week.

Record checks for Julisa LOPEZ-Chilel revealed she does not possess
employment authorization from the United States Department of

Homeland Security .

b. On May 27, 2014 Carmelina CASH-Ramirez, a Guatemalan national, was
encountered by USBP agents on Wrap Around Rd. near San Miguel,

Arizona. At the time of the encounter, USBP agents determined CASH-
12
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 13 of 29

Ramirez had unlawfully entered the United Stated from Mexico, at a place
other than as designated by the Secretary of Homeland Security and did
not possess legal documents to work or reside in the United States. CASH-
Ramirez was arrested by USBP and transported to the Tucson
Coordination Center for further administrative processing. CASH-Ramirez
was served with an Expedited Removal Order (I-860) and turned over to
ICE for custody determination. At that time, CASH-Ramirez provided

ICE with an address of 10 Agnew St., Morton, MS 39117, and was
enrolled in the ICE/ERO/ATD program with GPS monitoring pending

removal from the United States.

CASH-Ramirez reported to the ATD/ISAP case specialist that she is
currently employed in the chicken poultry business. Queries of the
historical GPS coordinates associated with Carmelina CASH-Ramirez’
electronic monitoring ankle bracelet revealed numerous daily captured
coordinates located within the P H Food, Inc. processing plant in Morton,
MS. Historical GPS coordinates also revealed CASH-Ramirez travels
from her current address (232 Farris Circle, Morton, MS 39117) to the P H
Food, Inc. processing plant multiple times a week. Upon arriving at the P
H Food, Inc. processing plant, CASH-Ramirez remains on the P H Food,
Inc. processing plant property for approximately 6 to 8 hours. For
example, on July 26, 2019, at approximately 4:43 am CASH-Ramirez

arrived at the P H Food, Inc. processing plant. CASH-Ramirez remained at

13
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 14 of 29

the P H Food, Inc processing plant until approximately 1:17 pm when she

departed and returned to her residence.

Record checks for Carmelina CASH-Ramirez revealed that on March 23,
2017 she applied for authorization to work (Receipt number
SRC1790359664) with the United States Department of Homeland
Security; this application was denied on April 21, 2017. Record checks
also revealed that CASH-Ramirez is subject to a Final Order of Removal

from the United States and has no pending appeals.

c. On October 8, 2017 Maura Maudelia GOMEZ-Martinez, a Guatemalan
national, applied for admission into the United States of America at the
San Luis, Arizona Port of Entry. At the time of the encounter, CBP agents
determined GOMEZ-Martinez had unlawfully entered the United Stated
from Mexico, at a place other than as designated by the Secretary of
Homeland Security and did not possess legal documents to work or reside
in the United States. GOMEZ-Martinez was arrested by CBP and taken to
the passport control section for further administrative processing.
GOMEZ-Martinez was served with an Expedited Removal Order and
turned over to ICE for custody determination. At that time, GOMEZ-
Martinez provided ICE with an address of 78 Jasper St., Morton,
Mississippi 39074, and was enrolled in the ICE/ERO/ATD program with

GPS monitoring pending removal from the United States.

14
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 15 of 29

Queries of the historical GPS coordinates associated with GOMEZ-
Martinez’ electronic monitoring ankle bracelet revealed numerous daily
captured coordinates located within the P H Food Processing Plant located
in Morton. Historical GPS coordinates also revealed GOMEZ-Martinez
travels from her current address (150 Williams Dr., Morton, Mississippi
39117) to the P H Food Processing Plant multiple times a week. Upon
arriving at the P H Food Processing Plant, GOMEZ-Martinez remains on
the P H Food Processing Plant property for approximately 7 to 8 hours.
For example, on July 25, 2019, at approximately 2:24 pm GOMEZ-
Martinez arrived at the P H Food, Inc. processing plant. GOMEZ-
Martinez remained at the P H Food, Inc. processing plant until

approximately 9:25 pm when she departed and returned to her residence.

Record checks for Maura Maudelia GOMEZ-Martinez revealed she does
not possess employment authorization from the United States Department

of Homeland Security.

PH FOOD, INC. STAFFING AND PAYROLL COMPANY
26. Records maintained by the MS SOS show that PMI Resource is a Limited
Liability Company that operates under the names of PMI Services, LLC and PMI Resource DBA
in the State of Mississippi. According to the MS SOS website, PMI Services, LLC was
incorporated in the State of Louisiana and provides payroll services. The records also showed
that PMI Services, LLC’ principal address is 242 Lynbrook Blvd., Shreveport, LA 71106.

According to the records, PMI Services, LLC was dissolved/Revoked on September 7, 2018.

15
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 16 of 29

27. Records maintained by the Louisiana Secretary of State show that PMI Resources
LLC is a Limited Liability Company operating in the State of Louisiana. The Louisiana
Secretary of State website shows that PMI Resources, LLC is currently in good standing and
their principal address is 242 Lynbrook Blvd., Shreveport, LA 71106.

28. Further review of the wages reported to the MDES revealed that wages paid to
Diego VELAZQUEZ-Perez (working under the identity of Adrian Jonathan Anguiano) and Osiel
AVILA-Parra were originated from an employer named J & J Enterprises, LLC (MDES number
84-38639-0-00, FEIN number 900861692). Records maintained by the Louisiana Secretary of
State show that J & J Enterprises, LLC is a Limited Liability Company that operates under the
names of J & J Enterprise Operations, LLC (previously as J & J Poultry, LLC) in the State of
Louisiana. The record shows that J & J Enterprise Operations, LLC’s principal address is 242
Lynbrook Blvd., Shreveport, LA 71106.

29. Records maintained by the MS SOS also show that J & J Poultry, LLC is a
Limited Liability Company that operates under the same name in the State of Mississippi and is
currently in good standing. According to the MS SOS website, J & J Poultry, LLC was
incorporated in the State of Louisiana and provides temporary help services. The records also
showed that J & J Poultry, LLC principal address is 242 Lynbrook Blvd., Shreveport, LA 71106.

30. On May 6, 2019, DO Ayala reviewed a MDES, Employer’s Quarterly Wage
Report, 1' quarter of 2019, for J & J Enterprises, LLC (MDES number 84-38639-0-00). On the
report, DO Ayala found the names of Adrian Jonathan Anguiano (assumed identity of Diego
VELAZQUEZ-Perez) and Osiel AVILA-Parra (reported social security number XXX-XX-

7849), both received wages during this quarter. DO Ayala also discovered the names of multiple

16
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 17 of 29

illegal aliens that are currently reporting to the ERO office in Jackson, MS and who are currently
enrolled in the ATD Program pending their removal from the United States.

31. Your affiant submitted a sample of social security numbers found on the wages
report to law enforcement databases. While doing so, your affiant identified three United States
citizens born in Mississippi and currently living in Mississippi as possible victims of identity
theft. For example, your affiant took the information reported on the MDES report for Rocael
LOPEZ with the corresponding SSN XXX-XX-7362 and found the said number was issued by
the Social Security Administration (SSA) to Daniel Long from Hazlehurst, MS; the information
reported on the MDES report for Olga AGUILON-Lopez with the corresponding SSN XXX-
XX-1528 and found the said number was issued by the SSA to Parker Anthony Brocato from
Leland, MS; and the information reported on the MDES report for Marcelino ANTONIO with
the corresponding SSN XXX-XX-8471 and found the said number was issued by the SSA to
Terra Ray Watkins from Pass Christian, MS.

RECORDED CONVERSATION INVOLVING SA-110-JA AND HEATHER CARRILLO

32. On May 14, 2019, at approximately 1032 hours, HSI Special Agents (SAs) Todd
Williams, Brent Young, Chip Carter, and DO Ayala, conducted a recorded conversation between
Confidential Informant (CI) SA-110-JA and P H Food, Inc. employee Heather CARRILLO at
the Morton, MS, chicken processing plant. The conversation was video, and audio recorded for
evidentiary purposes.

33. The following is a summary of the conversation and is not intended to be a
transcription. At approximately 10:42am, SA-110-JA, at the direction of agents, entered the
administrative building at the P H Food, Inc. processing plant. At approximately 10:56 am, SA-

110-JA and CARRILLO then started speaking about the A & B, Inc. plant in Pelahatchie, MS
17
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 18 of 29

asking for real “documents” (i.e., legitimate United States Immigration identification documents)
in order to be hired. CARRILLO stated that it was “Salvador” (Salvador DELGADO) who did
that and that he was throwing dirt (CARRILLO believes that Delgado has been trying to
persuade the company owner to terminate her and other supervisors so that he can assume their
position in P H Food, Inc and continue his illegal activities.) on them (referring to the plant in
Morton). SA-110-JA said that he/she was approached by 5 employees that asked if it was true
that they would have to buy new “papers” (i.e., legitimate United States Immigration
identification documents) to work at the Morton, MS plant. CARRILLO said that she was
looking for some “papers” for “Iris”, but “Iris” wasn’t going anywhere because she was working
with “Victor” (Huo You LIANG) for a good time (duration of employment) and she was pretty
sure that he (referring to Salvador DELGADO) doesn’t want her to report him, because she
knows which of his people (referring to employees) are real and which does not exist (referring
to fraud on his part). (AGENT NOTE: agents believe that DELGADO has been embezzling
money from A & B, Inc., by reporting fraudulent names and social security numbers to payroll

and retaining the proceeds for himself.)

34. | CARRILLO stated that she finishes her job for Pelahatchie, MS (possibly
referring to payroll reports) on Sundays and on Mondays the reports for P H Food, Inc. in
Morton. CARRILLO later stated that she was not afraid of him (referring to Salvador) and she

knew he was dirty.

35.  SA-110-JA stated that because of what the employees were saying, he/she wanted

to know if they were doing the same here (referring to papers/documents) at the plant in Morton.

18
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 19 of 29

CARRILLO responded that if this was the case, and not use a temporary company! (possibly
referring to payroll company), it is a responsibility and “Victor” (Huo You LIANG) who does
not want to be responsible for all these people (referring employees). CARRILLO then sated that
is too much of responsibility when a temporary company is not used.

36. At approximately 1100 hours, SA-110-JA asked CARRILLO what would
happened with all these people they have (referring to employees at P H Food, Inc.) if they
(referring to immigration) come, because he/she would get in trouble. CARRILLO indicated to
SA-110-JA, not to be worried because he/she is not responsible for checking their “papers”.
CARRILLO further stated that if they came here (referring to immigration) here, she would refer
them to Shreveport (PMI Resource is located in Shreveport, LA). At approximately 1107 hours
the conversation ended.

INTERVIEWS OF POSSIBLE IDENTITY THEFT VICTIMS

37. On May 6, 2019, your affiant submitted a sample of SSN found on the MDES,
Employer’s Quarterly Wage’s report for J & J Enterprises, LLC (staffing/payroll company for P
H Food, Inc.) to law enforcement databases. While doing so, DO Ayala identified three United
States citizens born in Mississippi and currently living in Mississippi as possible victims of
identity theft. Your affiant found that the SSN reported on the MDES report for Rocael LOPEZ
was issued by the SSA to Daniel LONG from Hazlehurst, Mississippi; the SSN reported on the

MDES report for Olga AGUILON-Lopez was issued by the SSA to Parker Anthony BROCATO

 

' P H Food, Inc. uses PMI Resources, Inc., and/or J & J Enterprises, L.L.C. to process payroll for the plants, which
are located in Shreveport, Louisiana.

19
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 20 of 29

from Leland, MS; and the SSN reported on the MDES report for Antonio MARCELINO was
issued by the SSA to Terra Rae WATKINS from Gulfport, MS.

38. On May 16, 2019, HSI Special Agent (SA) Brent Young and DO Ayala
conducted an interview of Daniel LONG at his residence located at 4132 Pearl Valley Road,
Hazlehurst, MS 39083. During the interview, Mr. LONG provided personal information related
to his identity, employment and current residence. Mr. LONG stated that he was a United States
Citizen born in Hazlehurst, MS on December 6, 1966. Mr. LONG indicated that his current
address is XXXX Pearl Valley Road, Hazlehurst, MS 39083. Mr. LONG provided to HSI agents
a MS Driver’s License (number 80077XXXX) as means of identification and a social security
card (number XXX-XX-7362). Mr. LONG stated that he has never lived outside of the state of
MS and has never provided anyone with his identity documents. Mr. LONG also stated that he
currently works for ABB, Inc. in Crystal Springs, MS.

39. On May 15, 2019, HSI SA Todd Williams and DO Ayala conducted an interview
of Parker Anthony BROCATO at the HSI Jackson, MS office. During the interview BROCATO
provided personal information related to his identity, employment and current residence.

Mr. BROCATO stated that he was a United States Citizen born in Greenville, MS on January 22,
1990. Mr. BROCATO indicated that his current address is XXX Redbud Dr., Leland, MS 38756.
Mr. BROCATO provided HSI agents a MS Driver’s License (number 80095XXXX) as means of
identification and stated he was issued a United States passport in 2009. Mr. BROCATO also
stated that he has never lived outside of the state of MS and has never provided anyone with his
identity documents. Mr. BROCATO also stated that he currently works for the MS Department

of Transportation in Leland, MS.

20
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 21 of 29

40. On May 20, 2019, HSI SA Danyelle EVANS and Customs and Border Protection
Officer (CBPO) Jonathan P. BUTSCH conducted an interview of Terra Rae WATKINS at her
residence located in Pass Christian, MS. During the interview WATKINS provided personal
information related to her identity, employment and current residence. Mrs. WATKINS stated
that he was a United States Citizen born in Gulfport, Mississippi (MS) on January 9, 1984. Mrs.
WATKINS indicated that her current address is XXX Peachtree St., Pass Christian, MS 39571.
Mrs. WATKINS provided HSI agents a MS Driver’s License (number 801474XXXX) as means
of identification and stated that her SSN is XXX-XX-8471. Mrs. WATKINS also stated that she
has never lived outside of the state of MS and has never provided anyone with her identity
documents. Mrs. WATKINS also stated that she currently works for Hancock Bank in Gulfport,
MS.

E-VERIFY COMPLIANCE

41. The Mississippi Employment Protection Act (MS code section 71-11-3) requires
employers to participate in the United States Department of Homeland Security E-Verify
Program. According to the MS statute, employers in the State of Mississippi shall only hire
employees who are legal citizens of the United States or are legal aliens; the statute defines a
legal alien as an individual who was lawfully present in the United States at the time of
employment and for the duration of such, or was permanently residing in the United States under
color of law at the time of employment and for the duration of such. Under the Mississippi
Employment Protection Act, every employer (including a third-party employer) shall register
with and utilize the E-Verify Program to verify the work eligibility status of all newly hired
employees (does not apply to employees hired before July 1, 2008). According to the Act, “it

shall be a felony for any person to accept or perform employment for compensation knowing or

21
Case 3:19-mj-00214-LRA Document3 Filed 08/05/19 Page 22 of 29

in reckless disregard that the person is an unauthorized alien with respect to employment during
the period in which the unauthorized employment occurred.”

42. E-Verify, is authorized by the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (IIRIRA) and is a web-based system through which employers
electronically confirm the employment eligibility of their employees.

43, According to the handbook for employers M-274, E-Verify is a system that
provides access to federal databases to help employers confirm the employment authorization of
new hires. E-Verify is free and can be used by employers in all 50 states, as well as the District
of Columbia, Puerto Rico, Guam, the United States Virgin Islands, and the Commonwealth of
the Northern Mariana Islands.

44, | Employers who participate in E-Verify must complete Form IJ-9 for each newly
hired employee in the United States. After completing a Form I-9 for the new employee, the
employer creates a case in E-Verify that includes information from Sections ] and 2 of Form I-9
(E-Verify then electronically compares that information to records available to the DHS and the
SSA). After creating the case, the employer will receive a response from E-Verify regarding the
employment authorization of the employee. In some cases, E-Verify will provide a response
indicating a tentative non-confirmation (TNC) of the employee’s employment authorization.
This does not necessarily mean that the employee is unauthorized to work in the United States.
Rather, it means that E-Verify is unable to immediately confirm the employee’s authorization to
work. In the case of a TNC, the employer must notify the employee, and an employee who
wishes to contest a TNC result should contact the appropriate agency (DHS or SSA) within the

prescribed time periods.

22
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 23 of 29

45. Under the rules of E-Verify contained in the E-Verify Employer Handbook and in
the E-Verify MOU for J & J Enterprises (E-Verify Company ID Number 583282), when an
employer receives a TNC for an employee, the employer should first print the TNC Notice and
review it with the employee promptly and privately. Employees who choose the TNC Notice
should be provided with a TNC referral letter by the employer. Employees have a right to contest
or not to contest the TNC. If the employee does not contest the TNC, the employer must
terminate the employee. If the employee contests the TNC, the employee has eight federal
government work days from the referral date to visit or call the appropriate agency to start to
resolve the discrepancy. The employee continues to work during the resolution process. If the
employee contests the TNC but does not take action to resolve the TNC beyond the eight federal
government work days, the employer has the right to terminate the employee. E-Verify does not
instruct the employer to terminate the employee who has an unresolved TNC. However, the
employer is instructed under the E-Verify rules that administrative and criminal penalties may be
assessed against the employer for Knowingly Continuing to Employ an unauthorized worker
(INA Section 274 (a)(3)(A); 8 U.S.C. 1324).

46.  E-Verify also specifies that if an employee provides an alien number in Section 1
of the Form J-9, the employer must query the alien number in the E-Verify system regardless of
any other identification documents that employee provides for use in Column B and C in Section
2 of the Form I-9. When the employer queries an alien number provided by the employee, the E-
Verify system will display the photograph and card information of the person who is assigned
the alien number. As part of the Form I-9 completion process, the employer is required to accept
only original identification documents that reasonably appear to be genuine and relate to the

person presenting them. The information on the identification documents and in the E-Verify

23
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 24 of 29

system must match in order for the employment to be authorized. If the photograph of the
employee does not match the photograph of the person who is assigned the alien number in the
E-Verify system, the employer must notify DHS. The employer is also required to record the E-
Verify case verification number on the employee Form J-9 or attach a screen print of the E-
Verify verification page to the employee Form I-9.

47. On May 17, 2019, HSI agents sent a request for the E-Verify Query Extracts of P
H Food, Inc., J & J Enterprises, LLC and PMI Resources, LLC to HSI Headquarters Worksite
Enforcement Unit. On May 20, 2019, HSI agents received the query extracts from United States
Citizen and Immigration Services (USCIS).

48. According to a USCIS E-Verify system records query on May 20, 2019, PMI
Resources, LLC has had access to the E-Verify System since June 9, 2008. USCIS was unable to
find accounts for P H Food, Inc. and J & J Enterprises, LLC in the E-Verify System. According
to a USCIS E-Verify system records query on May 20, 2019, three different employer
identification (ID) numbers were found for PMI Resources, LLC:

a. Personnel Management, Inc (employer ID 125234) is located at 242 Lynbrook
Blvd., Shreveport, LA 71106, and according to the E-Verify system records
query, this company has had access to the E-Verify system since June 9, 2008
(E-Verify Memorandum of Understanding (MOU)) and there is a total of 9
authorized users to access the system. Records query conducted by USCIS
revealed that the company points of contact are: Mr. William BYRD, Mrs.
Donna GLASS and Mrs. Beverly HARMON. There have been 1,304 E-Verify
queries of employees since the company obtained access to E-Verify. Mrs.

GLASS has conducted 23 queries with the last query occurring on February 7,
24
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 25 of 29

2014. Mrs. HARMON has conducted 1087 queries with the last query
occurring on May 8, 2018 and another user identified in the E-Verify system
as Mr. Florence GRESENS, conducted 194 queries with the last query
occurring on May 9, 2019.

b. Personnel Management, Inc (Employer ID 131465) is located at 242
Lynbrook Blvd., Shreveport, LA 71106, and according to the E-Verify system
records query, this company has had access to the E-Verify system since June
26, 2008 (MOU date). Records query conducted by USCIS revealed that the
company point of contact is Mrs. Donna GLASS. There have been 897 E-
Verify queries of employees since the company obtained access to E-Verify.
Mrs. GLASS has conducted 23 queries and Mrs. HARMON has conducted
874 queries with the last query occurring on October 27, 2014.

c. PMI Resource (employer ID 283282) is located at 242 Lynbrook Blvd.,
Shreveport, LA 71106, and according to the E-Verify system records query,
this company has had access to the E-Verify system since July 19, 2012
(MOU date) and there is a total of 13 authorized users to access the system.
Records query conducted by USCIS revealed that the company points of
contact are Mrs. Donna GLASS and Mrs. Beverly HARMON. There have
been 16 E-Verify queries of employees since the company obtained access to
E-Verify. Mrs. HARMON has conducted 8 queries with the last query
occurring on January 9, 2018; Mrs. Michelle CUMMINGS conducted 5

queries with the last query occurring on January 31, 2018; Mr. Florence

25
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 26 of 29

GRESENS conducted 2 queries with the last query occurring on July 2, 2018;
and Mrs. Kelly KARBOWSKI conducted 1 query on September 14, 2018.

49, On May 23, 2019, with the assistance of the USCIS, Verification Division, J & J
Enterprises was found in the E-Verify System and the corresponding E-Verify Extracts along
with a copy of the MOU were received from USCIS. According to a USCIS E-Verify system, J
& J Enterprises, LLC (employer ID 1190350) is located at 242 Lynbrook Blvd., Shreveport, LA
71106 and has had access to the E-Verify System since April 18, 2017. Records query conducted
by USCIS revealed that the company point of contact is Mrs. Donna GLASS. There have been
374 E-Verify queries of employees since the company obtained access to E-Verify. User
BHAR1823 (believed to be Mrs. Beverly HARMON) has conducted 69 queries with the last
query occurring on March 27, 2018. User FGRE1004 (believed to be Mr. Florence GRESENS)
has conducted 288 queries with the last query occurring on May 21, 2019. User VBOS2635
(believed to be Mr. Val BOSWELL) conducted 16 queries with the last query occurring on May
14, 2019.

50. DO Ayala took a sample of 20 employees reported on the employer’s quarterly
wage report (1 quarter of 2019) for J & J Enterprises, LLC and reviewed if those employees
were queried in the E-Verify system. The information related to the 3 identity theft victims and
the 3 recently arrested illegal aliens were also reviewed. The following names and SSN were
reviewed in the E-Verify extracts:

a. Simon PARRA-Avila (SSN 008-XX-XXX)
b. Pedro CATALAN-Garcia (SSN 035- XX-XXX)
c. Heidi MMALDONADO-De Leon (SSN 060- XX-XXX)

d. Juan JIMENEZ-Ramirez (SSN 066- XX-XXX)
26
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 27 of 29

e. Gladis GARCIA-Maza (SSN 082- XX-XXX)
f. Sandra CHERNANDEZ-Gonzalez (SSN 084- XX-XXX)
g. Luis FROLDAN-Gomez (SSN 111- XX-XXX)
h. Samuel J RIVERA (SSN 138- XX-XXX)
i. Mirtala MARTINEZ-Ordonez (SSN 157- XX-XXX)
j. Delfina PEREZ-Rivas (SSN 192- XX-XXX)
k. Victoriano MORALES-Domingo (SSN 206- XX-XXX)
]. Edgar DE LEON-Castillo (SSN 208- XX-XXX)
m. Trinidad TEMA-Lopez (SSN 217- XX-XXX)
n. Rony DIAZ-Roblero (SSN 223- XX-XXX)
o. Omar M MARTINEZ (SSN 235- XX-XXX)
p. Letizia GAMALIEL-Francisco (SSN 241- XX-XXX)
q. Linda RAMIREZ (SSN 246- XX-XXX)
r. Queyni A ROBLERO-Hernandez (248- XX-XXX)
s. Jorge VELAZQUEZ (SSN 249- XX-XXX)
t. Anita PASUAL-Sebastian (SSN 257- XX-XXX)
u. Adrian J. ANGUIANO (SSN 638- XX-XKX)
v. OSIEL AVILA-Parra (SSN 369- XX-XXX)
w. Rocael LOPEZ (SSN 425- XX-XXX)
x. Olga AGUILON-Lopez (SSN 425- XX-XXX)
y. Marcelino ANTONIO (SSN 428- XX-XXX)
51. The review of this sample revealed that PH Food, Inc., PMI Resources and J & J

Enterprises have failed to comply with the E-Verify MOU and the requirements set forth by the
27
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 28 of 29

Mississippi Employment Protection Act (MS code section 71-11-3). None of the sampled
employees were found to be queried in the E-Verify system although the companies have had
access to the E-Verify system and have queried over a thousand other employees through the
system as required by state law and the E-Verify MOU.

52. This affidavit is being submitted simultaneously with a criminal warrant for
inspection to search at P H Food, Inc., located at 4013 Highway 80, Morton, Mississippi 39117,
for evidence of unlawfully employing illegal aliens.

CONCLUSION

53. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

54. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe that undocumented illegal aliens
are present at 4013 Highway 80, Morton, Mississippi 39117.

55.  Inconsideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 4013 Highway 80, Morton, Mississippi 39117, and
all appurtenances thereto as more fully described in Attachment A and authorize the seizure of
the items described in Attachment B to this Affidavit.

REQUEST FOR SEALING

56. I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

28
Case 3:19-mj-00214-LRA Document 3 Filed 08/05/19 Page 29 of 29

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Uhh: Y
Anthony Todd Williams Jf
Special Agent
US Immigration and Customs Enforcement
Homeland Security Investigations

Yr
Subscribed and sworn to before me on the 45 day of August, 2019.

0, 2. Cohotore——

AR.ANDERSON ~
UNITED STATES MAGISTRATE JUDGE

29
